WILLIAMS, C.
At the October term, 1910, of the Maries county circuit court, defendants were jointly tried and convicted of murder in the first degree, and each sentenced to the penitentiary for life, under an information charging them with murder in the first degree, for having killed one Marshall Cahill by stabbing and cutting with knives.
Motions for new trial and in arrest of judgment were filed and overruled, and defendants appealed. Appeai: No Bill of Exceptions. Defendants failed to file a bill of exceptions in the cause, and there is there- ' fore nothing before this court tor review except the record proper.
Some slight grammatical and typographical errors appear in the information, but the same do not affect the averments of the necessary elements of the offense charged, and the information sufficiently charges defendants with the crime of murder in the first degree. The remainder of the record proper is complete, in due form, and free from error.
The judgment is affirmed. Boy, G., concurs.
PER CURIAM.'
The foregoing opinión of Williams, C., is adopted as the opinion of the court. All the judges concur.